COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Jameson Thottam v. Elizabeth Joseph

Appellate case number:      01-13-00377-CV

Trial court case number:    2007-75702

Trial court:                311th District Court of Harris County


       On July 29, 2014, we ordered appellant Jameson Thottam to file with this Court,
no later than August 13, 2014, proof that he had paid, or made arrangements to pay, for
the preparation of a supplemental clerk’s record that included any items listed in Texas
Rule of Appellate Procedure 34.5(a)(1)–(12) and not included in the record filed with this
Court, or the appeal might be dismissed. See TEX. R. APP. P. 34.5(a), 35.3(a)(2), 37.3(b).
Thottam responded with a “Notice of Filing of Request of Supplementation of
Arbitrator’s Record,” indicating that he had filed a request to supplement the clerk’s
record in the trial court. Thottam, however, has not filed with this Court proof that he has
paid, or made arrangements to pay, for preparation of the supplemental clerk’s record.
       Accordingly, Thottam is ordered to file with this Court, no later than 5 days
from the date of this order, written proof from the district clerk that he has paid, or
made arrangements to pay, for the preparation of the supplemental clerk’s record
that includes any items listed in Texas Rule of Appellate Procedure 34.5(a)(1)–(12) and
not included in the record filed with this Court, or the appeal may be dismissed. See
TEX. R. APP. P. 34.5(a), 35.3(a)(2), 37.3(b).
        As directed in the July 29, 2014 order, Thottam is further ordered to file a
corrected brief, containing all appropriate references or citations to the appellate record.
See TEX. R. APP. P. 38.1(d), (g), (i). Thottam’s corrected brief is due to be filed with
this Court no later than 14 days after a supplemental clerk’s record is filed with the
Clerk of this Court. Appellee Elizabeth Joseph’s brief will be due no later than 30 days
after the date Thottam’s corrected brief is filed. See TEX. R. APP. P. 38.6(b).
      It is so ORDERED.


Judge’s signature: /s/ Jim Sharp
                      Acting individually

Date: August 19, 2014